 1                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 2                                     OAKLAND DIVISION

 3

 4 VANA FOWLER and MICHAEL PETERS,                        CASE NO. 4:17-cv-02092-HSG
   individually and on behalf of all others
 5 similarly situated,
                                                          FINAL JUDGMENT
 6                  Plaintiff,

 7          vs.                                           The Hon. Haywood S. Gilliam, Jr.

 8 WELLS FARGO BANK, N.A.,

 9                  Defendant.

10

11          Pursuant to the Court’s Final Approval Order dated January 25, 2019, it is hereby
12 ORDERED that final judgment in this matter is entered in accordance with the Final Approval

13
     Order and the Settlement it incorporates.
14
            The Released Claims of all Settlement Class Members and all claims in the Action are
15
     hereby dismissed in their entirety with prejudice and without costs. Nothing herein waives or
16

17 prejudices the rights of Class Members who have timely excluded themselves from the settlement.

18 Only those Class Members listed in Exhibit A to this Final Judgment have submitted timely and

19 valid requests for exclusion from the Settlement Class and are therefore not bound by this Final

20
     Judgment and the Final Approval Order.
21
            The Court retains continuing jurisdiction over the Parties, the Action, and the Settlement
22
     for purposes of enforcing the Settlement and resolving disputes under the Settlement Agreement.
23
            This document constitutes a judgment and a separate document for purposes of Federal
24

25 Rule of Civil Procedure 58(a).

26          IT IS SO ORDERED.
27

28


                                                      1
 1 DATED: February 5, 2019   ___________________________________________
                             THE HONORABLE HAYWOOD S. GILLIAM, JR.
 2                           UNITED STATES DISTRICT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      2
